UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


SELINDA SIMMONS,                         
                   Plaintiff-Appellee,
                 v.
NEIL P. O’MALLEY, M.D.;
NEUROSURGICAL & SPINAL SURGERY,
d/b/a Neurosurgical & Spinal
Surgery Specialists,                            No. 03-1039
             Defendants-Appellants,
                and
MEHRULLAH KAHN, M.D.; ANTIETAM
NEUROLOGY CENTER, P.A.,
                      Defendants.
                                         
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                Catherine C. Blake, District Judge.
                        (CA-99-3217-CCA)
                      Argued: December 4, 2003
                      Decided: January 6, 2004
     Before WILKINSON and DUNCAN, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


                             COUNSEL
ARGUED: Frederick William Goundry, III, VARNER & GOUN-
DRY, P.C., Frederick, Maryland, for Appellants. Elijah Dale Adkins,
2                       SIMMONS v. O’MALLEY
III, SALSBURY, CLEMENTS, BEKMAN, MARDER & ADKINS,
L.L.C., Baltimore, Maryland, for Appellee. ON BRIEF: Conrad W.
Varner, J. Matthew Gilmore, VARNER & GOUNDRY, P.C., Freder-
ick, Maryland, for Appellants.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   This is a medical malpractice action founded upon our diversity
jurisdiction and brought under Maryland law. Selinda Simmons filed
this action against Dr. Neil O’Malley and various other defendants
seeking damages as a result of the defendants’ alleged negligence in
the treatment and care of her medical condition. A jury returned a ver-
dict in favor of Simmons and awarded her $612,000 in damages. The
defendants appeal from an order of the district court denying their
motion for judgment as a matter of law. We affirm.

                                  I.

                      A. Factual Background

  In reviewing the denial of a motion for judgment as a matter of
law, we must view the evidence in the light most favorable to Sim-
mons, the nonmovant. Ocheltree v. Scollon Productions, Inc., 335
F.3d 325, 331 (4th Cir. 2003). Accordingly, we recite the evidence
presented at trial in this light, noting the relevant conflicts.

   On August 9, 1996, Simmons visited the office of Dr. O’Malley,
a neurosurgeon in Hagerstown, Maryland. At this time, Simmons was
diagnosed as possibly suffering from pseudotumor cerebri, a neuro-
logical disorder characterized by increased intracranial pressure,
swelling of the optic nerve (or "papilledema"), and, in some cases,
                        SIMMONS v. O’MALLEY                           3
vision loss. (J.A. at 63-64). After conducting an examination and
reviewing Simmons’ medical history, Dr. O’Malley recommended
that Simmons undergo a spinal tap (or "lumbar puncture") to examine
her spinal fluid pressure. Dr. O’Malley further recommended that
Simmons receive an eye (or "ophthalmologic") exam to test for papil-
ledema. If increased spinal fluid pressure and papilledema are not
present, it is unlikely that pseudotumor cerebri exists, and there is no
evidence that it is active. Dr. O’Malley prescribed Decadron, a corti-
costeroid used to decrease pressure in the brain, and instructed Sim-
mons to take two milligrams of Decadron four times a day "for the
next few weeks." (J.A. at 550).

   Simmons had a lumbar puncture on August 15, 1996, and the
results of this procedure revealed no signs of abnormal spinal fluid or
intracranial pressure. (J.A. at 111). On August 20, 1996, Simmons
had an ophthalmological exam, which confirmed that "her vision was
good" and that she exhibited no signs of papilledema. (J.A. at 112,
120). In the meantime, however, Simmons continued to take the pre-
scribed dosage of Decadron, and was not seen again by Dr. O’Malley
until September 12, 1996. Dr. O’Malley’s notes of the September
visit suggest that he reduced the Decadron prescription "just slightly"
after this visit. (J.A. at 138). At trial, however, Simmons put on evi-
dence tending to show that, at all times relevant to these proceedings,
her steroid prescription remained the same.

   Dr. O’Malley saw Simmons again on November 5, 1996, at which
time he noted that her symptoms appeared to be worsening. Dr.
O’Malley concluded that Simmons had exhausted all conservative
treatments for her medical condition and decided to refer Simmons to
a specialist at the Johns Hopkins Hospital in Baltimore, Maryland in
order to evaluate her surgery options. Simmons thereafter saw Dr.
John Weingart, a neurosurgeon at Johns Hopkins, on November 18,
1996. Her mother testified at trial that Simmons was still on the ste-
roid Decadron at the same dose that Dr. O’Malley had prescribed in
September. (J.A. at 557). Dr. Wiengart examined Simmons and con-
cluded that it did not appear to him that she actually had pseudotumor
cerebri. (J.A. at 330). Dr. Weingart noted, however, that Simmons
had "many complications related to her steroids which need[ed] to be
sorted out." (Id.).
4                       SIMMONS v. O’MALLEY
   Specifically, since her last visit with Dr. O’Malley on November
5, 1996, Simmons had developed severe stretching of the skin
("striae"), large breaks in the skin, areas of bleeding and infection, a
large seeping blister on her chest, hair loss, and truncal obesity. Sim-
mons had also started to show signs of Cushing’s Syndrome, a disor-
der characterized by excessive fat deposits in the face and on the back
of the neck. Immediately after her visit with Dr. Weingart, Simmons
was sent to the emergency room. She was admitted to the hospital and
remained there for the next four days while her steroid intake was "ta-
pered" or gradually reduced.

                    B. Trial Court Proceedings

   On October 22, 1999, Simmons filed a complaint in the U.S. Dis-
trict Court for the District of Maryland against Dr. O’Malley and sev-
eral other defendants, alleging that the defendants were negligent in
(1) placing her on an inappropriate steroid therapy, (2) continuing this
therapy for a prolonged period of time, and (3) failing to properly
monitor her condition in light of the potency of the drug and the high
risk of side effects. Simmons further alleged that her injuries were the
direct and proximate result of the defendants’ negligence in treating
her medical condition.

   The case was tried to a jury, and at the close of Simmons’ evi-
dence, the defendants moved for judgment as a matter of law under
Rule 50 of the Federal Rules of Civil Procedure. The trial court
denied this motion on the grounds that Simmons had presented suffi-
cient evidence on the issues of negligence, causation, and damages to
submit the case to the jury. (J.A. at 563). The defendants renewed this
motion at the close of all the evidence. The trial court once again
denied the defendants’ motion and submitted the case to the jury,
which returned a verdict in Simmons’ favor and awarded her
$612,000 in damages. The defendants thereafter filed a post-trial
motion for judgment as a matter of law and moved, in the alternative,
for a judgment of remittitur and for a new trial. The trial court denied
these motions, and the defendants filed the instant appeal.

                                  II.

  We review the denial of the defendants’ motion for judgment as a
matter of law de novo. Corti v. Storage Tech. Corp., 304 F.3d 336,
                        SIMMONS v. O’MALLEY                           5
341 (4th Cir. 2002). Under Rule 50, judgment as a matter of law is
appropriate only where "there is no legally sufficient evidentiary basis
for a reasonable jury to find for that party on that issue[.]" Fed. R.
Civ. P. 50(a)(1). In determining whether the evidence in this case is
sufficient to support the jury’s verdict, we view the evidence in the
light most favorable to Simmons, giving her the benefit of all reason-
able inferences. "If, with that evidence, a reasonable jury could return
a verdict in favor of [Simmons], the court must defer to the judgment
of the jury, even if the court’s judgment on the evidence differs."
Duke v. Uniroyal, Inc., 928 F.2d 1413, 1417 (4th Cir. 1991).

  In order to prevail in her medical malpractice action against the
defendants, Maryland law required Simmons to establish (1) the
applicable standard of care, (2) that the defendants breached this stan-
dard, and (3) that her injuries were caused by the defendants’ breach.
See Weimer v. Hetrick, 309 Md. 536, 547, 525 A.2d 643, 648-49
(1987). In addition, Maryland law required Simmons to prove both
negligence and causation by expert testimony. Meda v. Brown, 318
Md. 418, 428, 569 A.2d 202, 207 (1990).

   On appeal, the defendants advance two arguments that the denial
of their motion for judgment as a matter of law was reversible error.
The defendants first argue that Simmons failed to establish the causa-
tion element of her claim. We disagree. Simmons offered the testi-
mony of three experts, each of whom testified that the unnecessarily
prolonged course of steroids prescribed by Dr. O’Malley caused her
injuries. The defendants acknowledge this evidence, but nevertheless
argue that causation was not established in this case because no wit-
ness testified as to whether a faster "taper" would have prevented the
injuries Simmons sustained.

   This argument is without merit. Simmons’ experts all testified that
after the spinal tap and ophthalmological exam revealed no signs of
pseudotumor cerebri, the Decadron treatment should have been
tapered and discontinued within one or two weeks in order to avoid
the serious side effects Simmons experienced. (J.A. at 120-21, 136-
37, 319, 376-77). Dr. Deborah Friedman testified that Simmons’ trun-
cal obesity, skin breakdown, hair loss, and capillary fragility were all
attributable to the prolonged used of steroids. Dr. Friedman testified
6                        SIMMONS v. O’MALLEY
that the greater the dosage of steroids, the more likely a patient is to
experience these side effects and the sooner they will occur.

   Further, the testimonial and documentary evidence, when viewed
in the light most favorable to Simmons, tended to show that Dr.
O’Malley never tapered the dosage of Decadron Simmons received.
(J.A. at 241, 557). Accordingly, there was sufficient evidence of cau-
sation to support the jury’s verdict, and the defendants were not enti-
tled to judgment as a matter of law.

   The defendants next argue that the trial court erroneously permitted
Simmons to call expert witnesses who were not qualified to testify as
to the applicable standard of care for a neurosurgeon. Specifically, the
defendants contend that because Dr. Friedman and Dr. Grant Liu were
neurologists rather than neurosurgeons, the district court erred in per-
mitting them to testify concerning the standard of care for neurosur-
geons treating pseudotumor cerebri. Under Maryland law, "the
admissibility of expert testimony is a matter largely within the discre-
tion of the trial court and its action will seldom constitute a ground
for reversal." Radman v. Harold, 279 Md. 167, 173, 367 A.2d 472,
476 (1977).

   We see no basis for reversing the judgment of the district court on
this issue. It was evident from their testimony that both Dr. Friedman
and Dr. Liu were experienced neurologists well-acquainted with the
symptoms and methods for treating pseudotumor cerebri. Neurology
involves both the diagnosis and treatment of neurological disorders,
including pseudotumor cerebri. (J.A. at 2781). In addition, Dr. Fried-
man testified that, at least with regard to the treatment of the disorder
with corticosteroids, the standard of care for neurosurgeons was no
different than that for neurologists. Thus, we find no abuse of discre-
tion in the district court’s permitting these witnesses to testify as to
the applicable standard of care in this case.

                                  III.

   We conclude that Simmons presented sufficient evidence of negli-
gence and causation to submit her medical malpractice action to the
jury, and that the district court did not abuse its discretion in permit-
ting Dr. Friedman and Dr. Liu to testify as to the applicable standard
                        SIMMONS v. O’MALLEY                         7
of care. Accordingly, we affirm the judgment and order of the district
court in all respects.

                                                         AFFIRMED